Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 1 of 14




                                  Exhibit 8
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 2 of 14

                                                                      Case No: 0:20-cv-60416-AMC

                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 0:20-cv-60416-AMC

   TOCMAIL INC., a Florida corporation,

          Plaintiff,

   v.

   MICROSOFT CORPORATION, a Washington
   corporation,

          Defendant.


          DEFENDANT MICROSOFT CORPORATION’S AMENDED RESPONSE TO
            PLAINTIFF TOCMAIL, INC.’S FIRST SET OF INTERROGATORIES

         Defendant Microsoft Corporation (“Microsoft”), by and through its undersigned counsel and

  pursuant to Rule 26.1(g) of the Federal Rules of Civil Procedure and Southern District of Florida,

  hereby serves its amended response to Plaintiff TocMail, Inc.’s First Set of Interrogatories, and states

  as follows:

                                    PRELIMINARY STATEMENT

         1.      Microsoft’s investigation of facts and discovery of documents and other information

  relating to the claims and defenses at issue is ongoing. Accordingly, Microsoft’s responses herein are

  based upon Microsoft’s current knowledge and reasonable belief. Microsoft reserves the right to

  produce evidence of any subsequently discovered fact, modify and/or supplement any and all of its

  objections and responses herein, and to otherwise assert factual and legal contentions as additional

  facts are ascertained, analyses are made, and legal research is completed. Nothing in these responses

  is an admission by Microsoft regarding the existence of any information or the relevance or

  admissibility of any information, for any purpose.




                                                     2
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 3 of 14

                                                                       Case No: 0:20-cv-60416-AMC

         2.        Nothing in these responses is an admission by Microsoft of the existence, relevance,

  or admissibility of any information, for any purpose, or the truth or accuracy of any statement or

  characterization contained in any document. Microsoft reserves all objections and other questions as

  to the competency, relevance, materiality, privilege, or admissibility related to the use of any

  document referenced or information provided in response to these requests as evidence for any

  purpose whatsoever in any subsequent proceeding in this action or any other action.

         3.        Microsoft’s agreement to produce any category of documents is not a representation

  that any such documents actually exist in that category, or that Microsoft will produce documents in

  the category that are subject to immunity or privilege, or that Microsoft will produce documents that

  are outside of Microsoft’s possession, custody, or control. Microsoft’s discovery and investigation in

  connection with this litigation are continuing. As a result, Microsoft’s responses are limited to

  information obtained to date, and are given without prejudice to Microsoft’s right to amend or

  supplement its responses after considering information obtained through further discovery or

  investigation.

                      OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

         1.          Microsoft objects to each definition and instruction to the extent it seeks to impose

  requirements or obligations on Microsoft beyond or inconsistent with those imposed by the Federal

  Rules of Civil Procedure, the applicable rules and orders of this Court, or any stipulation or agreement

  of the parties in this action. Microsoft further objects to each definition and instruction to the extent

  that it purports to alter the plain meaning and/or scope of any specific request, on the ground that such

  alteration renders the request vague, ambiguous, and uncertain.

         2.          Microsoft objects to TocMail’s Instruction Nos. 1 and 2 because both instructions

  impermissibly dictate Microsoft’s manner of production. Microsoft will produce documents and

  things in the manner agreed to by the parties in the relevant order regarding electronic discovery

                                                      3
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 4 of 14

                                                                      Case No: 0:20-cv-60416-AMC

    and the Agreed Confidentiality Order entered in this case, and as allowable under Federal Rule of

    Civil Procedure 34.

         3. Microsoft objects to TocMail’s definition of the term “Safe Links” as “Microsoft’s ATP

    Safe Links” on grounds that it is vague and to the extent it implies that Safe Links is an individual

    Microsoft product. Safe Links is one of several different security features that is part of

    Microsoft’s Advanced Threat Protection (“ATP”) service, which service operates inside Microsoft

    365 and is included in some Microsoft 365 products or can be purchased as an add-on service to

    Microsoft 365 products.

           4.      Microsoft objects to the term “IP Cloaking,” which is defined by TocMail as links

    that send benign content when devices with certain IP Addresses connect and send malicious

    content when devices with other IP Addresses Connect. This term is vague, ambiguous, and

    appears to refer to several IP-based evasion techniques.

           5.      Microsoft objects to the term “IP Cloaked Link,” which is defined by TocMail as

    hyperlinks that “hide malicious content and/or hide a redirect to a malicious site from … EOP and

    Safe Links[.]” Microsoft objects to the use of this vague and ambiguous definition and any

    implication and/or mischaracterization that Microsoft’s EOP and/or Safe Links fails to protect its

    users from cyberattacks through what TocMail calls “IP Cloaking” or “IP Cloaked Links.”

                               RESPONSES TO INTERROGATORIES

    INTERROGATORY NO. 1:

           Please identify the names of all Microsoft Partners in Broward County, Miami Dade

    County, and Palm Beach Country who signed up customers for Office 365 Advanced Threat

    Protection and/or signed up customers with a bundle that includes Office 365 Advanced Threat

    Protection.



                                                     4
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 5 of 14

                                                                     Case No: 0:20-cv-60416-AMC

          RESPONSE:          Microsoft objects to Interrogatory No. 1 because it seeks discovery

          regarding matters that are neither relevant to the claims or defenses asserted in the pending

          action, nor proportional to the needs of this case. Specifically, the requested information

          has extremely low evidentiary value and is not reasonably calculated to lead to the

          discovery of admissible evidence. While the identity of Microsoft Partners in Broward

          County, Miami Dade County, and Palm Beach Country may have been tangentially related

          to Microsoft’s Motion to Transfer Venue, the briefing of that issue is complete and is

          completely irrelevant to any of the causes of action asserted by Plaintiff.

                 The information sought through Interrogatory No. 1 cannot assist Plaintiff in

          proving the two counts it brought against Microsoft under the Lanham Act. To state a claim

          under Section 1125 of the Lanham Act for false or misleading advertising, a plaintiff must

          prove that: “(1) the defendant’s statements were false or misleading; (2) the statements

          deceived, or had the capacity to deceive, consumers; (3) the deception had a material effect

          on the consumers’ purchasing decision; (4) the misrepresented service affects interstate

          commerce; and (5) the plaintiff has been, or likely will be, injured as a result of the false

          or misleading statement.” Sovereign Military Hospitaller Order of St. John of Rhodes and

          of Malta v. Fla. Priory of Knights Hospitallers et al., 702 F.3d 1279, 1294 (11th Cir. 2012).

          To state a claim under the Lanham Act for contributory false or misleading advertising, a

          plaintiff must allege that “a third party in fact directly engaged in false advertising that

          injured the plaintiff. Second, the plaintiff must allege that the defendant contributed to the

          conduct either by knowingly inducing or causing the conduct, or by materially participating

          in it.” Duty Free Am., Inc. v. Estee Lauder Co., Inc., 797 F.3d 1248, 1277 (11th Cir. 2015).




                                                   5
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 6 of 14

                                                                       Case No: 0:20-cv-60416-AMC

                    Neither of Plaintiff’s causes of action requires the names of Microsoft Partners

             located within the Southern District of Florida to prevail. The information sought in this

             interrogatory is of low to no probative value and its relevance is substantially outweighed

             by the danger of unfair prejudice, confusion of the issues, or by considerations of undue

             delay, waste of time, and burden on Microsoft. Further, this information would not aid the

             Court in resolving the issues raised in this lawsuit. Finally, Microsoft objects to this

             interrogatory because it is overbroad and unduly burdensome in that it is not limited by any

             scope of time. No information will be produced in response to Interrogatory No. 1.

    INTERROGATORY NO. 2:

             Please identify the names and titles of all Microsoft employees living in Broward County,

    Miami-Dade County, and Palm Beach County working in Microsoft’s Cybersecurity Solutions

    Group.

             RESPONSE: Microsoft objects to Interrogatory No. 2 because it seeks discovery

             regarding matters that are neither relevant to the claims or defenses asserted in the pending

             action, nor proportional to the needs of this case. Specifically, the requested information

             has extremely low evidentiary value and is not reasonably calculated to lead to the

             discovery of admissible evidence. While the identity of Microsoft employees residing in

             Broward County, Miami Dade County, and Palm Beach Country may have been

             tangentially related to Microsoft’s Motion to Transfer Venue, the briefing of that issue is

             complete and is completely irrelevant to the causes of action asserted by Plaintiff.

                    The information sought through Interrogatory No. 2 cannot assist Plaintiff in

             proving the two counts it brought against Microsoft under the Lanham Act. To state a claim

             under Section 1125 of the Lanham Act for false or misleading advertising, a plaintiff must



                                                      6
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 7 of 14

                                                                     Case No: 0:20-cv-60416-AMC

          prove that: “(1) the defendant’s statements were false or misleading; (2) the statements

          deceived, or had the capacity to deceive, consumers; (3) the deception had a material effect

          on the consumers’ purchasing decision; (4) the misrepresented service affects interstate

          commerce; and (5) the plaintiff has been, or likely will be, injured as a result of the false

          or misleading statement.” Sovereign Military Hospitaller Order of St. John of Rhodes and

          of Malta v. Fla. Priory of Knights Hospitallers et al., 702 F.3d 1279, 1294 (11th Cir. 2012).

          To state a claim under the Lanham Act for contributory false or misleading advertising, a

          plaintiff must allege that “a third party in fact directly engaged in false advertising that

          injured the plaintiff. Second, the plaintiff must allege that the defendant contributed to the

          conduct either by knowingly inducing or causing the conduct, or by materially participating

          in it.” Duty Free Am., Inc. v. Estee Lauder Co., Inc., 797 F.3d 1248, 1277 (11th Cir. 2015).

                 Neither of Plaintiff’s causes of action requires the names of Microsoft employees

          residing within the Southern District of Florida to prevail. An employee’s place of primary

          residence has no impact whatsoever on Plaintiff’s ability to prove its Lanham Act claims.

          The information sought in this interrogatory is of low to no probative value and its

          relevance is substantially outweighed by the danger of unfair prejudice, confusion of the

          issues, or by considerations of undue delay, waste of time, and burden on Microsoft.

          Further, this information would not aid the Court in resolving the issues raised in this

          lawsuit. Finally, Microsoft objects to this interrogatory because it is overbroad and unduly

          burdensome in that it is not limited by any scope of time. This interrogatory also seeks

          personally identifiable information, and the privacy interests outweigh any supposed

          relevance. No information will be produced in response to Interrogatory No. 2.




                                                   7
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 8 of 14

                                                                    Case No: 0:20-cv-60416-AMC

    INTERROGATORY NO. 3:

           Please identify all Microsoft employees who have at least a basic understanding of how IP

    cloaking works.

           RESPONSE: Microsoft objects to Interrogatory No. 3 because it is overbroad and unduly

           burdensome in that it calls for Microsoft to identify “all” Microsoft employees and is

           unlimited by any scope of time and geographic region. Further, what a “basic”

           understanding of IP cloaking entails is vague and ambiguous, making this request

           burdensome for Microsoft to identify all employees with such knowledge. Microsoft

           further objects to Plaintiff’s definition of the term “IP cloaking” as vague and ambiguous,

           as discussed in Objection No. 4 above. Subject to and without waiving the foregoing

           objections, Microsoft states that at least the following employees have an understanding of

           “IP cloaking” as it relates to Safe Links:

           1.      Jason Rogers, Principal Program Manager Lead for Threat Protection

           2.      Krishnan Rangarajan, Principal Software Engineer

           3.      Ross Adams, Principal Program Manager for Threat Protection

           4.      Amar Patel, Principal Program Manager for Cloud Security

           5.      Abhijeet Hatekar, Principal Software Engineering Manager

    INTERROGATORY NO. 4:

           Please identify the amount of clicks that the URL https://products.office.com/enus/

    exchange/advance-threat-protection has received over its lifetime, as well as the amount of clicks

    that each of the “WATCH VIDEO” link, the Office 365 ATP e-book link, and the Office 365 ATP

    case study link on that URL have received over their respective lifetimes.




                                                    8
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 9 of 14

                                                                       Case No: 0:20-cv-60416-AMC

           RESPONSE: Microsoft objects to this interrogatory on grounds that the phrase, or unit of

           measurement, “amount of clicks,” with respect to the referenced URL, is ambiguous and

           does not make sense, as a URL is not “clicked” on, but rather is visited. Microsoft further

           objects to this interrogatory because it is overbroad and not limited in time, and is irrelevant

           and not proportional to the needs of the parties to the extent it seeks information prior to

           2015, which is outside of the relevant time period as set forth in Plaintiff’s Complaint.

           Subject to the foregoing objection, Microsoft refers Plaintiff to the document Bates

           stamped MSFT_TOC00001076_CONFIDENTIAL AEO, reflecting the number of visits

           to the referenced URL.

    INTERROGATORY NO. 5:

           Please identify the amount of clicks that the URL https://www.microsoft.com/enus/

    microsoft-365/exchange/advance-threat-protection has received over its lifetime, as well as the

    amount of clicks that each of the “Watch video” link, the Office 365 ATP e-book link, and the

    Office 365 ATP case study link on that URL have received over their respective lifetimes.

           RESPONSE: Microsoft objects to this interrogatory on grounds that the phrase, or unit of

           measurement, “amount of clicks,” with respect to the referenced URL, is ambiguous and

           does not make sense, as a URL is not “clicked” on, but rather is visited. Microsoft further

           objects to this interrogatory because it is overbroad and not limited in time, and is irrelevant

           and not proportional to the needs of the parties to the extent it seeks information prior to

           2015, which is outside of the relevant time period as set forth in Plaintiff’s Complaint.

           Subject to the foregoing objection, Microsoft refers Plaintiff to the document Bates

           stamped MSFT_TOC00001076_CONFIDENTIAL AEO, reflecting the number of visits

           to the referenced URL.



                                                     9
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      14
                                                    Case No: 0:20-cv-60416-AMC

   INTERROGATORY NO. 6:

          Please identify which patents owned, held or licensed by Microsoft describe or claim the

   problem of links that deliver benign content to a security scanner and deliver malicious content to

   users when they click on them and/or describe or claim the problem of email links that redirect to

   a different destination after the email has been delivered, and include the patent numbers and

   paragraph number(s) of such patents where this is discussed.

          RESPONSE: Microsoft objects to Interrogatory No. 6 because it seeks discovery

          regarding matters that are neither relevant to the claims or defenses asserted in the pending

          action nor proportional to the needs of this case. Specifically, Microsoft’s ownership,

          holding, or license of any type of patent has no bearing on Plaintiff’s ability to prove its

          causes of action against Microsoft for false advertising claims under the Lanham Act.

          Microsoft further objects to this Interrogatory because it is overbroad and unduly

          burdensome in that it is unlimited in timeframe. Microsoft also objects to this interrogatory

          to the extent it seeks a legal conclusion and/or privileged information regarding what the

          contemplated patents “describe or claim.” Subject to and without waiving the foregoing

          objections,   Microsoft     refers    TocMail    to   the   documents      Bates    stamped

          MSFT_TOC0032427;                 MSFT_TOC00324296;                  MSFT_TOC00324320;

          MSFT_TOC00324338;                    MSFT_TOC00324353;              MSFT_TOC00324370;

          MSFT_TOC00324386;                    MSFT_TOC00324405;              MSFT_TOC00324423;

          MSFT_TOC00324439;                    MSFT_TOC00324472;               MSFT_TOC00324505

          from which it can ascertain the requested information.

   INTERROGATORY NO. 7:

          Please identify the month and year that Microsoft produced its first video in which Jeremy



                                                   10
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      14
                                                    Case No: 0:20-cv-60416-AMC

   Chapman stated the following: “meaning that the destination of that link is altered later to point

   to a malicious link.”

          RESPONSE: Microsoft objects to Interrogatory No. 7 because it is vague, ambiguous, and

          overbroad in not providing any information regarding the purported video, including the

          subject, time frame, location where it can be accessed, and context for the partial quote

          provided. Without providing any further identifying information for the purported video

          and asking Microsoft to review all videos to locate the one referenced, this interrogatory is

          unduly burdensome for Microsoft. Subject to and without waiving the forgoing objections,

          Microsoft states that it first produced a video in which Jeremy Chapman stated, “meaning

          that the destination of that link is altered later to point to a malicious site” on February 1,

          2019.

   INTERROGATORY NO. 8:

          Please identify what ways or methods are used more often or frequently than IP Cloaking

   to redirect users to unsafe sites through a forwarding service after the message has been received

   and, if any exist, please explain the basis for your answer that such way or method is used more

   often or frequently than IP Cloaking.

          RESPONSE: Microsoft objects to Plaintiff’s definition of the term “IP cloaking” as vague

          and ambiguous, as discussed in Objection No. 4 above. Microsoft further objects to this

          interrogatory because it is overbroad in generally asking for frequently used hacking

          techniques without any limitation in time period or scope. Subject to and without waiving

          the foregoing objections, Microsoft states that, based on customer escalations and

          monitored trends, URL Scrambling, is a more pervasive hacking technique than IP evasion.

          Microsoft also directs Plaintiff to documents it has produced, including but not limited to,



                                                    11
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      14
                                                    Case No: 0:20-cv-60416-AMC

          MSFT_TOC00056667, and the deposition testimonies of Jason Rogers, Amar Patel, and

          Abhijeet Hatekar, as well as Microsoft’s corporate representative depositions.

   INTERROGATORY NO. 9:

          Please identify every person who assisted with, or with whom you consulted or relied on,

   in the preparation of the answers to these Interrogatories, and any other person who otherwise

   constitutes a source of information for the answers to these Interrogatories, including the full name,

   address, and position(s) with Plaintiff (if any) of each such person.

          RESPONSE: Microsoft objects to this interrogatory to the extent it seeks information that

          is irrelevant to the claims and defenses at issue and is not proportional to the needs of the

          parties in this case. Microsoft further objects to this interrogatory to the extent it seeks

          information that is privileged or protected by the attorney-client privilege and/or work

          product doctrine. Furthermore, this interrogatory is overbroad in seeking the disclosure of

          individuals who are not attesting to the responses herein and thus imposes an obligation

          beyond what is contemplated by the Federal Rules of Civil Procedure. Subject to and

          without waiving the forgoing objections, Microsoft states that the following individuals

          provided substantive information for the preparation of this Response:

          1.      Amar Patel, Principal Program Manager for Cloud Security

          2.      Jason Rogers, Principal Program Manager Lead for Threat Protection

          3.      Krishnan Rangarajan, Principal Software Engineer




                                                    12
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      14
                                                    Case No: 0:20-cv-60416-AMC



   Dated: March 15, 2021              Respectfully submitted,

                                      /s/ Evelyn A. Cobos
                                      Evelyn A. Cobos

                                      GREENBERG TRAURIG, LLC
                                      1000 Louisiana Street, Suite 1700
                                      Houston, Texas 77002
                                      Telephone: (713) 374-3541
                                      Facsimile: (713) 374-3505
                                      MARY-OLGA LOVETT
                                      Email: lovettm@gtlaw.com

                                      GREENBERG TRAURIG, P.A.
                                      333 S.E. 2nd Avenue, Suite 4400
                                      Miami, Florida 33131
                                      Telephone: (305) 579-0500
                                      Facsimile: (305) 579-0717
                                      FRANCISCO O. SANCHEZ
                                      Florida Bar No. 598445
                                      Email: sanchezo@gtlaw.com
                                             orizondol@gtlaw.com
                                      EVELYN A. COBOS
                                      Florida Bar No. 106937
                                      Email: cobose@gtlaw.com
                                             FLService@gtlaw.com
                                      Attorneys for Microsoft Corporation




                                        13
Case 0:20-cv-60416-AMC Document 100-8 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      14
                                                    Case No: 0:20-cv-60416-AMC

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 15, 2021, the foregoing document is being served

   this day on all counsel of record on the service list via electronic mail.

                                                  /s/ Evelyn A. Cobos
                                                  EVELYN A. COBOS



                                             SERVICE LIST

    JOHNSON & MARTIN, P.A.
    Joshua D. Martin
    500 W. Cypress Creek Rd., Suite 430
    Ft. Lauderdale, FL 33602
    Tel: (954) 790-6699
    Fax: (954) 206-0017
    Email: josh.martin@johnsonmartinlaw.com

    Attorneys for Plaintiff




                                                     14
